Citation Nr: 0305035	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-49 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post closed head injury with cerebral concussion 
and headaches.  

2.  Entitlement to an increased rating for status post 
fracture of the left wrist with scars and secondary 
peripheral neuropathy, currently evaluated as 40 percent 
disabling.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from June 1992 to 
March 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  In May 2000, the Board 
remanded for additional development, and the case has now 
returned for further adjudication.  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's status post closed head injury with cerebral 
concussion and headaches has been manifested by prostrating 
headache attacks which occur at least several times every 
month and require daily medication; throughout the course of 
this appeal, the veteran has been a full-time student, and 
there is no indication that she has had to drop out of school 
because of her headaches.  

2.  The veteran has favorable ankylosis of her essentially 
fused left wrist; there is no ulnar or radial deviation; she 
has subjective complaints of paresthesias of the left wrist 
and forearm, but has consistently displayed symmetric and 
active reflexes, adequate superficial sensation, normal 
traced figures and vibratory sense, and symmetrical and 
normoactive deep tendon responses; she has numerous scars of 
and around the left wrist, all of which have been 
consistently described as well healed.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 30 
percent - and no greater - have been met since the grant of 
service connection for status post closed head injury with 
cerebral concussion and headaches.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.20, 4.27, 
4.31, 4.124a, Diagnostic Code 8199-8100 (2002).  

2.  The criteria for a rating in excess of 40 percent for 
status post fracture of the left wrist with scars and 
secondary peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.20, 4.31, 4.40, 4.45, 4.71a, 4.118, 4.124a, 
Diagnostic Codes 5125, 5214, 5215, 7801, 7802, 7803, 7804, 
7805, 8511, 8611, 8711 (as in effect prior to and from August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher ratings

While on active duty in 1993, the veteran fell from a four-
story building and landed on a concrete walkway.  She 
sustained, in pertinent part, a fracture of her left wrist 
and head trauma.  By an October 1995 rating decision, the RO, 
in pertinent part, granted service connection for a left 
wrist disability and assigned a 10 percent rating.  

By a May 1996 rating decision, the RO included peripheral 
neuropathy and scars of the left arm as manifestations of the 
veteran's service-connected left wrist disability, and 
increased the rating to 40 percent.  By the same rating 
decision, the RO granted service connection service 
connection for status post closed head injury with cerebral 
concussion and headaches, and assigned an initial 10 percent 
rating for this disability.  The veteran has perfected an 
appeal with regard to both of these determinations.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).  See also 38 C.F.R. § 4.27 
(2002) (unlisted disabilities requiring rating by analogy 
will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 
"99"). 

Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A.  Residuals of closed head injury,  
with cerebral concussion and headaches

The veteran's residuals of closed head injury has been rated 
as 10 percent disabling under the criteria pertaining to 
migraine headaches.  Under this Diagnostic Code, a 10 percent 
rating is warranted for characteristic prostrating attacks 
averaging one in 2 months over the prior several months.  A 
30 percent rating is warranted for characteristic prostrating 
attacks occurring on an average of once a month over the 
prior several months.  A 50 percent rating is warranted if 
there are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2002).

VA records reflect that during a March 1996 outpatient visit, 
the veteran was noted to have daily migraine headaches which 
were "no doubt" directly related to her in-service fall.  
The headache pain would begin around her right eye and 
migrate up the right side of her head.  She had no visual 
symptoms or vomiting, but did experience mild nausea.  The 
headaches would arise by around 2 p.m. and lasted 
approximately 8 hours.  The veteran would take medication 
when she felt the headaches coming on, and this would relieve 
some of the pain (without actually curing the headache).  She 
described the pain as being "vise-like," as if her head 
would explode.  

At an April 1996 VA examination, she reported that she had 
daily headaches which lasted six to seven hours.  She said 
the pain was located mainly in the right eye with radiation 
to the right temple and right occipital area.  She described 
the pain as sharp and steady.  There was no known instigator 
and the pain was only slightly relieved by medication.  The 
headaches had not changed much in intensity, duration or 
frequency, however.

Examination of the cranial nerves was as follows: II vision 
within normal limits; III, IV, and XI were intact to all 
extraocular movements; X and XII were intact to facial muscle 
strength testing, although facial sensory testing showed some 
decreased sensation to light touch and pinprick in the area 
of the lateral aspect of the right cheek; IX, X, XI and XII, 
voice, gag and swallow were within normal limits; trapezia 
and sterno-cleidomastoid strength were within normal limits; 
and tongue was midline without deviation.  

An April 1996 CT scan of the head revealed no abnormal intra- 
or extra-axial fluid collections.  There were no abnormal 
masses or mass effect seen.  The ventricles were of normal 
size and there was no evidence of skull fracture.  There was 
a small area of low density within the left parietal lobe.  
This was considered to most likely represent volume averaging 
with the left occipital pole of the lateral ventricle.  
However, because post traumatic change could not be excluded, 
an MRI was suggested if clinically indicated.  

In a November 1996 Form 9, the veteran again asserted that 
she had daily headaches which had a "totally prostrating 
effect" on her.  When the attacks occurred, she apparently 
had no choice but to lie down for the duration, which might 
last as long as several hours.  If an attack occurred when 
she was away from home, she had to call for someone to pick 
her up because she was unable to drive.  The attacks were 
apparently so bad that it was impossible to keep her eyes 
open or to face the sunlight.  The attacks reportedly sapped 
her energy and made her cry and feel unable to do anything at 
all.  Pain medications had been prescribed but they only 
lessened the pain slightly.  She reported that she still had 
no choice but to lie down and rest.  She said she suffered 
prostrating attacks several times a month.  She believed that 
her continued headache attacks rendered her "economically 
inadaptable." 

In a written statement dated in November 1996, the veteran's 
mother asserted (in pertinent part) that her daughter had 
severe headaches which would leave her in bed and in pain for 
half of every day.  She apparently had had to pick her 
daughter up several times due to uncontrollable headaches 
because she was unable to get herself home.  The medicine her 
daughter had taken for these symptoms apparently made her 
spacey, angry, sad, and uncontrollable.  

VA records reflect that during a January 1998 outpatient 
examination, the veteran reported that she still had mild, 
daily migraine headaches, and that Motrin would help.  She 
continued to report chronic headaches during visits in 
November 1998. 

At a May 1999 VA peripheral neuropathy examination, the 
veteran described having headaches every day for 
approximately six years.  These apparently began mildly 
(usually at around 2:00 p.m.) and reached a peak within two 
hours.  There was some associated nausea and the pain behind 
the right eye.  The headache pain was described as similar to 
a dull toothache but it pulsated with her heartbeat.  The 
pain was unrelated to the day of the week, menstrual period, 
seasons, foods, or weather.  She said she regularly went to 
VA for medication, but this apparently caused sleepiness.  
Nevertheless, she reportedly took 800 mg. of Motrin up to 
four times every day.

On examination, she could identify Harry Truman and could 
subtract 7 from 93.   The right pupil was approximately 3 mm. 
and the left 2 mm., and this asymmetry persisted even when 
the room was darkened.  Rotations and fields were normal.  
Movements of the face, tongue, palate, and scalp were 
symmetric.  There were no bruits in her neck or scalp, or 
over the orbits.  

At a February 2000 Travel Board hearing, the veteran 
testified that her headaches caused tears.  She could 
tolerate the pain for about three days.  By the fourth day, 
however, she would stay in bed and want to scratch her eyes 
out, pop her head off, throw up, and/or cry.  Her room had 
black curtains in it because of this condition.  She would go 
in there for two days, and it would take two days for the 
pain to go away.  Then the weekly cycle would repeat, for a 
total of about four times a month (i.e., once a week).  
Medication would ease the pain somewhat, but she was taking 
so much of it that it was apparently hurting her liver and 
kidneys (she testified that she took nine ibuprofen every 
day).  She denied that her headaches had improved, and said 
that she could not remember the last time she had had a good 
night's sleep.  Any movement or sound (even the wind blowing) 
would exacerbate the pain.  She was taking 12 credits of 
college level classes and would occasionally miss class 
because of headaches.  She would go to VA once every six 
months for a physical examination and more medication.  

At a January 2001 neurological examination, the veteran again 
complained of constant daytime headaches.  She described the 
pain as throbbing, synchronous with her heart beat.  She had 
never tried hot water bottles or heat.  She knew of no 
similar headaches in the family.  The pain was there "all 
the time," but would generally start in the afternoon.  
Coughing or sneezing would potentially aggravate it.  On 
examination, the veteran could do simple arithmetic easily.  
Her pupils, discs, rotations, and fields were normal.  
Movements of her face, tongue, and palate were symmetric and 
active.  There were no bruits in the neck, over the orbits or 
over the scalp.  

In a December 2001 addendum, the VA examiner wrote that none 
of the veteran's complaints were consistent or characteristic 
of migraine, and further laboratory/radiological 
investigations of such complaints almost always led to the 
diagnosis of "muscle tension" by exclusion.  Because of 
this, the examiner did not urge her to have further expensive 
testing.  The "attacks" were not detailed because she used 
the term "constant headache."  

By her credible testimony at the Travel Board hearing and as 
further confirmed by the examination and treatment records 
(as well as the written statement of her mother), it appears 
clear that the veteran experiences headache attacks at least 
several times each month.  The nature of the attacks appear 
to be such that she is relegated to staying in a darkened 
room for hours at a time, as well as to taking a great deal 
of medication to limit (but not completely eliminate) the 
pain.  Although she does not appear to have regularly made 
outpatient visits for her headaches, it is unclear how such 
visits would actually ease her symptoms, other than to obtain 
medication prescriptions.  Giving the benefit of the doubt to 
the veteran per 38 U.S.C.A. § 5107(b), the Board finds that 
her service-connected headache symptoms merit a 30 percent 
rating under Diagnostic Code 8199-8100 (i.e., for prostrating 
attacks occurring on an average of once a month).  

A 50 percent rating is not warranted under this criteria, 
however.  The severity and frequency of the veteran's attacks 
are well established, and she is not employed.  However, 
throughout the course of this appeal, the veteran has 
apparently been a full-time student, and although she 
apparently misses classes occasionally due to headaches, 
there is no indication that she has had to drop out of school 
because of this condition.  Her ability to maintain her 
studies despite her headaches suggests that she does not have 
the "severe economic inadaptability" necessary for a 50 
percent rating. 

The effective date of the grant of service connection for the 
veteran's headache disability is March 12, 1995.  Since that 
time, she has had numerous examinations and has also been 
seen regularly by VA physicians.  There is no evidence during 
this period that the veteran's headaches should be rated at 
less than (or more than) 30 percent disabling and a "staged 
rating" since the effective date of service connection is 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" to be considered in initial rating 
cases). 

B.  Status post fracture of left wrist,  
with peripheral neuropathy and scars of the left arm 

In a July 1995 letter, a private physician described a recent 
examination of the veteran.  Before the examination 
commenced, she recounted the history of her in-service fall 
(which of course had predated her ring finger fracture).  
Following that fall, she had undergone open reduction 
internal and external fixation of the left wrist, and 
eventually underwent a left wrist fusion.  The veteran also 
reported that she had fractured her left ring finger in an 
October 1994 automobile accident.

In any case, examination revealed that the left wrist was 
fused with about 10 degrees of extension.  The veteran had 
negative Tinel's throughout the left upper extremity.  
Cubital tunnel compression, Phalen's and reverse Phalen's 
were negative, and Fronment's and Wartenberg's were absent.  
Cross finger and thenar tests were normal.  Clawing was 
absent and Allen's testing was normal.  She could not perform 
Phalen's or reverse Phalen's testing for the left wrist, as 
it had been fused.  She had 5/5 motor strength throughout the 
left upper extremity for all muscles tested.  She had 2+ deep 
tendon responses for the biceps and brachioradialis.  There 
were no trophic changes noted.  Sensory examination was 
normal to light touch and vibration.  

She had a well-healed scar (approximately 12 cm. in length) 
going from the palm into the distal forearm.  On the dorsum 
of the hand and forearm, she had healed pin sites over the 
metacarpal and in the distal radius from her external 
fixator.  She had a well-healed scar over the mid-line of the 
dorsum of the wrist and forearm which was 2 cm. by 1.5 cm.  

At an April 1996 VA examination, she reported continued pain 
and decreased motor strength of the left wrist, as well as 
some paresthesias of the bone donor sites.  Palmer flexion, 
dorsiflexion,  radial deviation, and ulnar deviation were all 
to 0 degrees, secondary to effusion.  An x-ray of the wrist 
revealed an old trauma with fusion of the carpus, and a plate 
and screw assembly through the distal radius.  The distal 
ulna had been resected.  There were no acute findings. 

A 12 cm. scar on the ventral aspect of the left wrist and 
distal forearm was noted with increased sensitivity.  There 
was also seven other scars noted on the left forearm and 
wrist, measuring from 1.0 cm. to 6.0 cm.  These scars were 
hypersensitive.  The examination report also includes three 
color photographs which essentially confirm the scarring of 
the left wrist and forearm.

The veteran described having some decreased sensation in her 
left arm from her elbow distally.  Examination revealed no 
asymmetry or involuntary movements.  There was marked 
weakness of her left shoulder, arm, and hands, and she was 
wearing a brace.  There was some atrophy of the left arm as 
compared to the right.  Muscle tone was within normal limits.  
Deep tendon responses were symmetrical and normoactive.  Pain 
and sensory tracts were intact except for decreased sensation 
to light touch and pinprick in her left arm from her elbow 
distally.  Finger to nose testing revealed intact 
coordination.  

During a May 1996 VA outpatient visit, the veteran complained 
that she was unable to use her left hand.  Examination 
revealed multiple well-healed scars.  She wanted help in 
using her fingers more.  During an August 1996 outpatient 
visit, she sought readjustment of a wrist splint (noted to be 
required for protection and positioning).   
She had multiple scars on her left wrist and elbow.  Shoulder 
motion was intact and there was minimal thumb rotation.  She 
had no other wrist or finger movements.    

In a November 1996 Form 9, the veteran asserted that her left 
wrist had been rendered almost totally unusable by the in-
service accident, and that she could not do anything with her 
left wrist or hand.  Tasks as simple as signing her name were 
impossible, and she said she was unable to hold or move 
anything with her hand and wrist.  She indicated that she was 
seeking a 50 percent rating for unfavorable ankylosis.  

VA records include the report of a March 1997 x-ray of the 
left wrist, which revealed complete and satisfactory wrist 
fusion, healed fractures, and no sign of degenerative joint 
disease.  At a December 1998 outpatient visit, the veteran 
reported that she had tripped and fallen the night before, 
breaking the fall by using her left hand.  The area was now 
painful.  She was found to have an abrasion on the palmar 
surface of her left hand and a contusion of her left wrist.  

At a May 1999 VA joints examination, the veteran complained 
of continued numbness and pain in her forearm, inability to 
move the left wrist, decreased range of motion of the 
fingers, lack of grip strength on the left side, stiffness of 
the fingers, and constant swelling of the entire arm.  
Examination of the wrist showed it to be fused with no motion 
(either to the ulnar or radial side).  There was no flexion 
or dorsiflexion capability seen.   The examiner concluded 
that the veteran had complete ankylosis and fusion of the 
left wrist.    

There were three scars noted on the volar surface of the left 
wrist: an ulnar scar which was 6 cm. long, a mid-wrist scar 
which was 21 cm. long, and a medial scar which was 2 cm. 
long.  All were well healed, although they were widened and 
there was no sensation over the entirety of the scars or of 
the forearm from the elbow distally. 

The left deltoids were 90 percent of normal strength, the 
left triceps were 60 percent of normal, and the left biceps 
were 60 percent of normal.  She could hold her fingers flexed 
slightly at approximately 10 percent of normal.  There was no 
useful strength on flexion or extension at the wrist.  The 
wrist was fixed.  She could not lift herself to a seated 
position while using the left hand.  Reflexes at the biceps 
and triceps were all symmetric and active, but the left 
brachioradialis was slightly decreased compared to the right.  
Alternate motion was slow in the left hand.  Superficial 
sensation in the left hand produced adequate responses but 
she described paresthesias.  The other extremities were 
normal.  Traced figures and vibratory sense in the four 
extremities were within normal limits.  

At her February 2000 Travel Board hearing, the veteran was 
wearing a wrist brace which came about a third of the way up 
her arm.  She said her left wrist was probably a third of the 
size of her right wrist.  She could move her thumb a little 
but "not enough."  She maintained her fingers in a half-
fist configuration, and apparently could not move them.  She 
confirmed that she was left handed, and said she felt a numb 
tingling in her left hand.  She also reported that it would 
sweat, and sometimes would be soaking wet.  

At a January 2001 VA examination, she reported having daily 
aching in the left wrist, although her predominant complaint 
was an inability to move the wrist.  It was completely fused.  
Additionally, the veteran said she could not grip or grasp 
with her left hand due to the inability to adequately move 
the fingers.  

On examination, she held her left wrist out straight without 
notable flexion, extension, or deviation.  She had an early 
claw-hand appearance deformity.  There was no motion in the 
wrist itself, which was completely ankylosed and fused.  
There was no tenderness in the wrist except the one small 
area above the wrist (three inches over the right radius).  

Multiple scars were noted, some of which were slightly whiter 
than surrounding tissue.  There was some altered sensation 
adjacent to the scars, with a dull feeling in only one tender 
area (overlying the radius, three inches above the wrist).  
This was the site of a screw used for hardware in the repair.  
Scars on the lower aspect of the wrist were some seven inches 
in length, the longest scar being 20 cm. and a more medial 
scar which was 2 cm.  These scars were healed, slightly wide, 
and dull to sensation.  

She reported having a somewhat "thick" and occasionally 
uncomfortable feeling about the left volar surface of the 
left wrist to the palm of the left hand.  The veteran also 
noticed pronounced weakness in the left thumb.  She was weak 
in adduction and abduction of the thumb, rating 3/5 so that 
she had a very weak and scarce grasp in the left hand.  She 
apparently was undergoing physiotherapy to try to regain some 
mobility in the fingers and to retard further claw-hand type 
deformity.  Otherwise, she did retain sensation.  Muscle 
symmetry at the deltoids, triceps, and biceps was good and 
there was no fasciculation.  The veteran was unable to lift 
herself with her arms.  Reflexes at the biceps and triceps 
were symmetric and active.  The left brachial radialis was 
slightly decreased.  Babinski reflex was absent.  Superficial 
sensation, traced figures, and vibration were within normal 
limits.  

In a December 2001 addendum, the VA examiner wrote that the 
muscle strength in the veteran's deltoids, biceps, and 
triceps was good bilaterally with respect to the peripheral 
neuropathy in the left arm.  The left wrist joint was fixed 
so that finger flexion was impaired.  Since superficial 
sensation, traced figures and vibration were normal in all of 
her extremities, her problems were a result of joint fixation 
at the left wrist, and damage to the terminal motor fibers in 
the forearm and hand.  

There are three service-connected manifestations of the 
veteran's left wrist disability: orthopedic, neurologic, and 
dermatologic.  The Board will consider each manifestation 
separately.

Orthopedic manifestation

A 10 percent rating is warranted for limitation of motion of 
either the major or minor wrist when dorsiflexion is limited 
to 15 degrees or when palmar flexion is limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2002), a 30 
percent rating may be assigned for favorable ankylosis of the 
major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent rating may be assigned for ankylosis of the major 
wrist in any other position, except favorable.  A 50 percent 
rating requires unfavorable ankylosis of the major wrist in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  Extremely unfavorable ankylosis will be rated as 
loss of use of hand under 38 C.F.R. § 4.71a, Diagnostic Code 
5125 (2002).

Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Although there is no question that the veteran's 
left (major) wrist is ankylosed, there is no evidence that 
the ankylosis is unfavorable.  Rather, the wrist has 
consistently presented on examination to be straight (albeit 
fused).  There is also no evidence of ulnar or radial 
deviation.  Therefore, a 50 percent rating under Diagnostic 
Code 5215 is simply not warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

The Board has considered whether an additional rating should 
be given for functional loss due to pain under 38 C.F.R. § 
4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, although the veteran has consistently 
reported pain in her left wrist and weakness has routinely 
been noted with regard to her left arm, the left wrist is 
fused and therefore it is impossible to have any additional 
functional loss because of the pain and weakness.  Therefore, 
an additional rating based on  function loss is not 
warranted.  

Neurologic manifestion

The criteria for evaluating the severity or impairment of the 
middle radicular group of the peripheral nerves are set forth 
under Diagnostic Codes 8511, 8611, and 8711. Under Diagnostic 
Code 8511, complete paralysis the middle radicular group 
involving lost or severe affected adduction, abduction and 
rotation of the arm, flexion of the elbow, and extension of 
the wrist warrants assignment of a 70 percent rating for the 
major arm.  Incomplete paralysis to a severe degree warrants 
a 50 percent rating.  A 40 percent rating is contemplated for 
moderate incomplete paralysis, and a 20 percent rating is 
assigned for mild incomplete paralysis.  Diagnostic Codes 
8611 and 8711 address the criteria for evaluating neuritis 
and neuralgia of the middle radicular group, respectively. 
The criteria are consistent with the criteria for evaluating 
degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8511, 8611, 8711 (2002).

As a VA examiner noted in December 2001, the veteran does 
have peripheral neuropathy of the left arm resulting from 
joint fixation at the left wrist.  The veteran herself has 
routinely complained of paresthesias (a tingling sensation) 
in her left arm, as well decreased sensation and as a 
"thick" and occasionally uncomfortable feeling about the 
left volar surface of the left wrist.  However, clinical 
findings indicate that while the veteran does have a 
"slightly decreased" left brachioradialis, she has 
consistently displayed symmetric and active reflexes, 
adequate superficial sensation, normal traced figures and 
vibratory sense, and symmetrical and normoactive deep tendon 
responses.  

This objective evidence simply does not suggest neurological 
symptoms which would merit even a 20 percent rating for even 
"mild" severity under the pertinent rating criteria.  Where 
the schedule does not provide a zero percent rating for a 
diagnostic code (as here), a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).  Therefore, the Board 
finds that veteran is not entitled to a compensable rating 
for the neurological manifestations of her service-connected 
left wrist disability.  

Dermotalogic manifestation

During the course of this appeal, revisions were made to the 
rating criteria pertaining to evaluation of scars.  The 
veteran was made aware of these revisions in a December 2002 
supplemental statement of the case.  Since her appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under whichever set 
of regulations - original or revised - provide her with a 
higher rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria effective prior to August 30, 2002, scars 
which are superficial, poorly nourished with repeated 
ulceration, warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Scars which are superficial, 
tender, and painful on objective demonstration also warrant a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Although the veteran clearly has numerous, wide, and 
whitish scars of and around her left wrist, they have 
consistently been described as "well healed," and there is 
no evidence that they are superficial, poorly nourished, 
tender, or painful.  Because the requirements for a 
compensable rating are not shown, a noncompensable rating is 
to be assigned.  38 C.F.R. § 4.31 (2001).  

Under the "old" rating criteria, scars may also be rated on 
the basis of any related limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
However, there is no evidence in this case that the veteran's 
post-surgical scarring limits any function of her left wrist 
(rather, it is clearly the fusion of her wrist joint which is 
limiting function).  Therefore, again, under the "old" 
rating criteria pertaining to scars, the veteran is not 
entitled to a compensable rating.  

The new rating criteria relating to scars, as effective 
August 30, 2002, are as follows (in pertinent part): 

7801 Scars, other than head, face, or neck, 
that are deep or that cause limited motion:

Area or areas exceeding 144 square inches (929 
sq.cm.)       40 Area or areas exceeding 72 
square inches (465 sq. cm.)        30
Area or areas exceeding 12 square inches (77 
sq. cm.)          20
Area or areas exceeding 6 square inches (39 
sq. cm.)            10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A deep scar is one associated with 
underlying soft tissue damage.

7802   Scars, other than head, face, or neck, 
that are superficial and that do not cause 
limited motion: 

Area or areas of 144 square inches (929 sq. 
cm.) or greater   10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

7803 	Scars, superficial, unstable 		
		10

Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

7804 Scars, superficial, painful on 
examination 		10

Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. 
(See § 4.68 of this part on the amputation 
rule.)

7805 Scars, other; 

Rate on limitation of function of affected 
part.

38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (as 
in effect from August 30, 2002).

Even under the revised criteria, a compensable rating for the 
scarring of the veteran's left wrist is not warranted.  Her 
scars (although numerous and with at least one measuring 21 
cm.) have consistently been described as "well healed," and 
there is little to no evidence that they are superficial or 
unstable.  Moreover, there is no evidence that the veteran's 
post-surgical scarring (itself) limits any function of her 
left wrist.  Therefore, under the revised rating criteria 
pertaining to scars, the veteran is not entitled to a 
compensable rating.  

In summary, the preponderance of the evidence reflects a 
rating in excess of 40 percent rating is not warranted for 
the veteran's service-connected status post fracture of the 
left wrist with scars and secondary peripheral neuropathy.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claims for higher ratings did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and her representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate her claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of a rating decision in June 1996, a 
statement of the case in September 1996, a supplemental 
statement of the case in June 1999, a Board remand in May 
2000, a development letter in May 2000, a supplemental 
statement of the case in February 2001, notice of rating 
decisions in March 2001 and November 2001, a development 
letter in April 2002, notice of a rating decision in December 
2002, and a supplemental statement of the case in December 
2002.  Moreover, the veteran and her representative were 
advised as to the new rating criteria concerning evaluation 
of her service-connected scarring of the left wrist in the 
December 2002 supplemental statement of the case.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether higher ratings 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby adequately informing the veteran of 
the information and evidence necessary to substantiate her 
claims. 

The Board is also satisfied that, especially by its April 
2002 letter, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the veteran indicated in November 1996 that she had been 
treated at two specific VA medical facilities, and the RO has 
obtained numerous treatment records from these facilities.  
The veteran has not indicated that there are any outstanding 
records pertinent to her claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in April 1996, 
May 1999, and January 2001.  The reports of these 
examinations (as well as a December 2001 addendum report) 
have been obtained and reviewed by the Board.

On February 17, 2000, a hearing was held at the RO before the 
undersigned, who is rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits,  entitlement to a rating of 30 percent 
- and no greater - for status post closed head injury with 
cerebral concussion and headaches, is granted, from the 
initial date of service connection.

Entitlement to a rating in excess of 40 percent for status 
post fracture of the left wrist with scars and secondary 
peripheral neuropathy, is denied.



	                        
____________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

